PER CURIAM.
James Hill appeals the summary denial of his motion for postconviction relief and amended motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850. Hill previously filed a rule 3.850 motion that the postconviction court summarily denied. This court affirmed the postconviction court’s order in Hill v. State, 888 So.2d 635 (Fla. 2d DCA 2004) (table decision). In the current motions, Hill failed to allege any justification for his failure to raise his new claims in his first rule 3.850 motion. Therefore, we affirm the posteonviction court’s order because Hill’s motions are successive. See Fla. R.Crim. P. 3.850(f); Balko v. State, 934 So.2d 662, 663 (Fla. 2d DCA 2006).
Affirmed.
ALTENBERND, SILBERMAN, and WALLACE, JJ„ Concur.